 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT

 7                                     EASTERN DISTRICT OF CALIFORNIA

 8

 9   AYLWIN JOHNSON, JR.,                                    Case No. 1:17-cv-00755-LJO-EPG (PC)
10                        Plaintiff,                         ORDER DIRECTING CLERK TO CLOSE
                                                             THE CASE
11           v.
                                                             (ECF NO. 87)
12   CALIFORNIA FORENSIC MEDICAL
     GROUP, et al.,                                          ORDER DIRECTING CLERK TO SEND A
13                                                           COPY OF THIS ORDER TO PLAINTIFF AT
                          Defendants.                        STANISLAUS COUNTY JAIL
14

15           On October 11, 2019, the remaining parties filed a joint stipulation dismissing this action

16   with prejudice and with each party bearing its own costs and attorneys’ fees. (ECF No. 87).1 In

17   light of the parties’ stipulation, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii),

18   and has been dismissed with prejudice and without an award of costs or attorneys’ fees.

19   Accordingly, the Clerk of Court is directed to close this case.

20           Additionally, the Clerk of Court is directed to send a copy of this order to Plaintiff,

21   Booking #1456846, at Stanislaus County Jail, 1115 H. Street, Modesto, CA 95354.
     IT IS SO ORDERED.
22

23       Dated:      October 15, 2019                                 /s/
                                                                UNITED STATES MAGISTRATE JUDGE
24

25

26
27
             1
               Defendants Lisa Larranaga and Stanislaus County (also sued as “Stanislaus County Sheriff’s Department”)
28   were previously dismissed. (ECF Nos. 67 & 68).
                                                            1
